Citation Nr: 1007915	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-12 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for an ingrown toenail.

3.  Entitlement to an initial compensable evaluation for a 
panic disorder with agoraphobia.

4.  Entitlement to an initial compensable evaluation for 
patellofemoral sydrome of the left knee.

5.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

6.  Entitlement to an initial compensable evaluation for 
eczema.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1994 to 
November 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.  

The July 2007 rating decision denied service connection for 
tinea pedis and an ingrown toenail and granted service 
connection and initial noncompensable disability evaluations 
for a panic disorder, bilateral pes planus, a left knee 
disability, and eczema.  In reaching its determination, the 
RO noted that the Veteran was treated in service for tinea 
pedis in January 1997 and for a toenail disorder in July 
1996, but that there was no current finding of the claimed 
disorder on the March 2007 VA examination.  The RO also noted 
that "a review of [the Veteran's] VA...electronic records 
shows no recent progress notes...for the claimed conditions."  

However, the Veteran recently submitted VA outpatient medical 
records, dated during 2009, that describe her medical care 
for her psychiatric and left knee disabilities as well as 
podiatry treatment and dermatology visits in 2008 and 2009.  
During her May 2009 Board hearing, the Veteran testified that 
her eczema only affected her feet (see hearing transcript at 
page 20).  In May and November 2009, she also submitted three 
sets of color photographs of her feet that depict her skin 
disability.

As well, the Veteran last underwent VA examination in March 
2007 and, since that time, the newly submitted VA medical 
records document her recent medical care.  The records show 
that her psychiatric disorder, currently diagnosed as major 
depression with panic disorder, is treated with prescribed 
medication and outpatient therapy; her skin condition, 
diagnosed in May 2009 as dyshidrotic eczema, is treated with 
prescribed medication; an October 2009 clinic entry indicates 
that, in February 2008, she was evaluated in the orthopedic 
clinic for left knee disability, with a diagnosis of "likely 
pilica"; and that she was seen in the podiatry clinic, 
apparently regarding her bilateral pes planus.  As such, the 
Board believes new VA examinations are warranted to determine 
the current severity of the service-connected disabilities on 
appeal and to obtain a nexus opinion as to any tinea pedis 
and/or ingrown toenail shown on examination.  The Veteran's 
current medical records from the VA medical facility in 
Jacksonville, Florida, should also be obtained.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the VA 
medical facility in Jacksonville, 
Florida, for the period from November 
2006 to the present.

2.  Thereafter, schedule the Veteran 
for a VA psychiatric examination to 
determine the current severity and all 
manifestations of her panic disorder 
with agoraphobia.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed and 
all clinical findings reported in 
detail.  

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the past 
that are attributable to her service-
connected panic disorder with 
agoraphobia.  The examiner must conduct 
a detailed mental status examination.  
The examiner must also discuss the 
effect, if any, of the Veteran's panic 
disorder with agoraphobia on her social 
and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's panic disorder with 
agoraphobia consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

3.  Schedule the Veteran for VA 
orthopedic, dermatology, and podiatry 
examinations.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiners in conjunction with the 
examination reports.  Any indicated 
studies should be performed, including 
X-rays, if warranted.  The examiners 
should review the claims folder prior 
to examinations.

Orthopedic

The orthopedic examiner should identify 
all residuals attributable to the 
Veteran's patellofemoral syndrome of 
the left knee.

The examiner should report the range of 
motion measurements for the left knee, 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
is used repeatedly. All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent 
subluxation or lateral instability of 
the left knee, and if so, to what 
extent.

Dermatology

The skin examiner should describe the 
eczema of the Veteran's feet.  The 
examiner should describe what 
percentage of the Veteran's entire body 
and what percentage of exposed areas 
are affected by her eczema.  

The examiner should also determine 
whether or not the Veteran has tinea 
pedis, and if so, provide an opinion as 
to whether it is at least as likely as 
not that it had its onset during active 
service or is related to any in-service 
disease, event, or injury.

Podiatry

The podiatry examiner should identify 
all residuals attributable to the 
Veteran's pes planus.  

The examiner should state whether or 
not there is evidence of marked 
pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; 
characteristic callosities; weight-
bearing line over or medial to the 
great toe; inward bowing of the tendo-
achillis; or pain on manipulation and 
use of the feet.

The examiner should also determine 
whether or not the Veteran has 
residuals of an ingrown toenail, and if 
so, provide an opinion as to whether it 
is at least as likely as not that it 
had its onset during active service or 
is related to any in-service disease, 
event, or injury.

The examiners should provide a complete 
rationale for all opinions expressed 
and conclusions reached.

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

5.  Finally, readjudicate the Veteran's 
claims on appeal.  If any of the claims 
remain denied, provide the Veteran and 
her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

